Ellison, J.
This action to recover on two notes given for rent by defendant Stockwell and by injunbtion process to enforce a landlord’s lien. The cause *601■was tried before the court, but special issues were submitted to a jury. Plaintiffs objected to such submission on the ground that the cause was for the court only. This objection is not preserved in the motion for new trial, and, if it was, it would be without avail, as a court may, in an equity case, frame issue for a jury.
The motion for new trial appears to be one framed in general terms without reference, particularly, to the cause in which it was filed. It calls attention to errors in admitting and excluding evidence, when no objection or exception of this sort was taken at the trial. It likewise calls attention to errors in giving and refusing instructions offered by plaintiffs and defendants w'hen none were in fact offered by either party. After the jury had made their findings on the issues, and before rendering judgment, the court gave an instruction of its own motion, but this is not a matter for reversal in an equity cause. Moon v. Wingate, 53 Mo. 398.
Among the reasons for a new trial which are named in the motion are that the verdict of the jury was against the evidence, against the law, etc. In a cause in equity, pending before a chancellor, the verdict of a jury on issues framed is merely advisory and is not controlling or binding on the chancellor, and is, therefore, not a matter of exception or cause for new trial.
The judgment is affirmed.
All concur.